    Case: 1:20-cv-00624-MRB Doc #: 7 Filed: 10/30/20 Page: 1 of 2 PAGEID #: 271




                          IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



TRUSTEES OF THE SOUTHERN OHIO   *                                  Case No. 1:20-cv-624
PAINTERS HEALTH & WELFARE FUND, *
et al.,                         *                                Judge Michael R. Barrett
                                *
        Plaintiffs,             *
                                *
        - vs -                  *
                                *
UCL, INC.,                      *
                                *
        Defendant.              *


          DEFENDANT’S MOTION FOR LEAVE TO FILE ANSWER OUT OF TIME


         Comes now Defendant, UCL, Inc., and respectfully requests that the Court grant it leave

to file its Answer out of time. The grounds for this motion are set forth in the Memorandum

below.


                                                              s/ Donald P. Morrisroe
                                                  DONALD P. MORRISROE (0006974)
                                                  GOODMAN & MORRISROE
                                                  455 Delta Avenue, Suite 102
                                                  Cincinnati, Ohio 45226
                                                  Phone: 513-621-1505
                                                  Fax: 513-621-6900
                                                  Email: dmorrisroe@goodlaw.com
                                                  Attorneys for Defendant


                                         MEMORANDUM

         Shortly after this lawsuit was filed, Plaintiffs and Defendant fully resolved all claims with

respect to the 2018 plan year. Hence, Plaintiffs’ remaining claims relate to the 2019 plan year,
    Case: 1:20-cv-00624-MRB Doc #: 7 Filed: 10/30/20 Page: 2 of 2 PAGEID #: 272




                                                -2-


and the audit for 2019 has not yet been completed. Defendant is hopeful that after the audit for

the 2019 plan year has been completed, the parties will be able to amicably resolve that claim as

well.

        This motion is not being filed for purposes of delay, and there is a strong preference in

the court system for lawsuits to be decided on their merits. A copy of Defendant’s Answer is

tendered herewith as Exhibit A for the Court’s reference.

        WHEREFORE, Defendant UCL, Inc. requests that the Court grant its motion and allow it

to file its Answer out of time.

                                      Respectfully submitted,


                                                             s/ Donald P. Morrisroe
                                                 DONALD P. MORRISROE (0006974)
                                                 GOODMAN & MORRISROE
                                                 455 Delta Avenue, Suite 102
                                                 Cincinnati, Ohio 45226
                                                 Phone: 513-621-1505
                                                 Fax: 513-621-6900
                                                 Email: dmorrisroe@goodlaw.com
                                                 Attorneys for Defendant



                                  CERTIFICATE OF SERVICE

        I hereby certify that on October 30, 2020, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF System, which will send notification of such filing to all
parties indicated on the electronic filing receipt. Parties may access this filing through the
Court’s electronic filing system.

                                                         s/ Donald P. Morrisroe
                                                 DONALD P. MORRISROE (0006974)
                                                 GOODMAN & MORRISROE
